internal_revenue_service department of the treasury index numbers washington dc number release date person to contact telephone number refer reply to cc dom corp 3-plr-107001-99 date date distributing controlled i controlled ii controlled iii state x state y a busine sec_1 busine sec_2 busine sec_3 busine sec_4 a b c d e f g h i j k l m n o p notes date date date date date date date date this letter replies to a request for rulings dated date on the federal_income_tax consequences of proposed transactions concerning sec_355 of the internal_revenue_code we received additional information in letters dated june june july july july july august september september september september and date the information submitted for consideration is summarized below distributing is a state x corporation with two classes of voting common_stock outstanding class a and b are identical except that class b has ten times the vote that class a has only one shareholder has a beneficial_ownership of more than percent of distributing stock the shareholder a owns a percent of distributing by value and b percent of distributing’s voting power a is a founder of distributing and has owned his shares for many years the distributing stock is publicly traded distributing owns all of the stock of controlled i a state y corporation and c an amount greater than of the stock of controlled ii also a state y corporation controlled i and controlled ii each have one class of common_stock outstanding controlled i and controlled ii will be reincorporated in state x as part of the proposed transaction distributing operates businesse sec_1 and since date distributing has issued shares of its stock in several acquisitive transactions and private_placement offerings in these transactions and offerings the following amounts of distributing class a shares were issued d shares on date e shares on date f shares on date g shares on date h shares on date i shares on date and j shares on date since date distributing has also issued k shares in other miscellaneous transactions in total l shares of distributing representing m which is between and percent of the currently outstanding distributing stock have been issued pursuant to the acquisitions private_placement offerings and other transactions described above which are hereinafter collectively referred to as the issuances in addition distributing has regularly issued shares of its stock before and since date upon the exercise of stock_options issued as part of its employee compensation plan controlled ii also has outstanding_stock options issued as part of its employee compensation plan distributing controlled l controlled ll and controlled lll may issue stock_options after the distributions to their respective employees we have received financial information indicating that distributing's businesse sec_1 and each had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years distributing intends to issue stock to the public to generate capital to be used for the development of all four businesses distributing has received letters from an investment banker advising distributing that the proceeds from stock offerings will be maximized if businesse sec_2 and are contributed to three controlled corporations and these controlled corporations are spun off prior to public offerings of their stock and public offerings of the stock of these controlled corporations will be a more effective way of raising capital for distributing’s businesses than alternative methods accordingly distributing has proposed the following transaction i distributing will reincorporate controlled i and controlled ii in state x and organize controlled iii as a state x corporation with a single class of common_stock outstanding distributing will transfer the assets of businesse sec_2 and to controlled i controlled ii and controlled iii respectively in exchange for stock actually or constructive issued as the case may be of the controlled corporations the notes which are short term promissory notes stating a market rate of interest issued by controlled ii and iii respectively in favor or distributing and the assumption by the controlled corporations of certain distributing liabilities ii distributing will distribute to holders of its common_stock all of its shares of controlled i ii and iii stock on a pro_rata basis iii controlled i ii and iii will issue approximately n o and p shares to the public respectively in initial public offerings the offerings the offerings will be consummated within one year from the date of this letter the taxpayer has made the following representations in connection with the proposed transaction a no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation b c d e f g h the five years of financial information submitted on behalf of distributing are representative of the corporation’s present operations and there have been no substantial operational changes since the date of the last financial statements submitted following the transaction distributing and controlled i ii and iii will each continue the active_conduct of its respective business independently and with its own separate employees the distributions of stock of controlled i ii and iii are being carried out for the following corporate business_purpose to maximize the value received upon a public offering of stock of each of controlled i ii and iii in order to raise funds for use in each controlled business and in busine sec_1 retained by distributing the distributions of the stock of controlled i ii and iii are motivated in whole or substantial part by this corporate business_purpose there is no plan or intention by the shareholder who own sec_5 percent or more of the stock of distributing and the management of the distributing_corporation to the best of its knowledge is not aware of any plan or intention on the part of any particular remaining shareholder or security holder of distributing to sell exchange transfer by gift or otherwise dispose_of any stock in or securities of either distributing or controlled i ii or iii after the transaction there is no plan or intention by either distributing or controlled i ii or iii directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 there is no plan or intention to liquidate distributing or controlled i ii or iii to merge any of these corporations with any other corporation or to sell or otherwise dispose_of the assets of any of these corporations subsequent to the transaction except in the ordinary course of business the total adjusted bases and the fair_market_value of the assets transferred to controlled i ii or iii by distributing each equals or exceeds the sum of the liabilities assumed by controlled i ii or iii respectively plus any liabilities to which the assets transferred are subject the liabilities to be assumed in the transaction and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred i distributing neither accumulated its receivables nor made an extraordinary payment of its payables in anticipation of the transaction j k l m n o no intercorporate debt will exist between distributing and controlled i ii or iii at the time of or subsequent to the distributions of controlled i ii or iii stock other than the notes the notes will be payable in quarterly payments of principal and interest the notes will not constitute stock_or_securities of controlled ii or iii immediately before the distributions items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations furthermore distributing’s excess_loss_account if any with respect to the controlled i ii or iii stock will be included in income immediately before the distributions payments made in connection with all continuing transactions between distributing and controlled i ii or iii will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length no two parties to the transaction are investment companies as defined in sec_368 and iv the stock_options of distributing and controlled ii outstanding at the time of the distribution and stock_options of distributing controlled l controlled ll and controlled lll that might be issued immediately after the distribution and within six months thereafter stock_options are or will be options to acquire stock in a corporation with customary terms and conditions provided to employees or directors in_connection_with_the_performance_of_services for the corporation or a person related to it under section sec_355 and that are not excessive by reference to the services performed and that immediately after the distributions and within six months thereafter are nontransferable within the meaning of sec_1_83-3 other than with respect to certain limited transfers to family members for estate planing purposes permitted within the non-transferability requirements for eligibility for use of sec registration form s-8 which is designed for compensatory options and do not have a readily_ascertainable_fair_market_value as defined in sec_1_83-7 each distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing or more of the combined voting power of all classes of stock or or more of the total value of all classes of stock of either distributing or respectively controlled i ii or iii for each distribution transactions that must be taken into account in assessing the correctness of this representation include the issuances the respective offerings and any other acquisitions or issuances of distributing or controlled i ii or iii stock respectively except as described in the next sentence occurring within the period beginning on date and ending two years from the date of the distributions the measurement_period or occurring after the measurement_period pursuant to an agreement made during such period any stock issued upon the exercise of the stock_options either before or after the distributions will not be taken into account p with respect to each distribution neither distributing nor controlled l ii or iii will issue stock possessing in the aggregate or more of the combined voting power of all classes of stock or or more of the total value of all classes of stock of either distributing or respectively controlled i ii or iii within the measurement_period for each distribution transactions that must be taken into account in assessing the correctness of this representation include the issuances the respective offerings and any other acquisitions or issuances of distributing or controlled i ii or iii stock respectively except as described in the next sentence occurring within the measurement_period or after the measurement_period pursuant to an agreement made during such period any stock issued upon the exercise of stock_options either before or after the distributions will not be taken into account q the reincorporation of controlled ii as a state x corporation will qualify as a reorganization under sec_368 provided that it is ruled that the transactions described above concerning controlled ll will not prevent the reincorporation of controlled ii from qualifying as a reorganization under sec_368 f based solely on the information submitted and the representations set forth above we hold as follows distributing’s transfer of its busine sec_2 busine sec_3 and busine sec_4 assets to controlled i controlled ii controlled iii respectively solely in exchange for all of the stock of controlled i ii and iii the notes and the assumption by the controlled corporations of certain liabilities as described above followed by the distribution of all of the controlled i ii and iii stock to the distributing shareholders will in each instance be a reorganization within the meaning of sec_368 distributing and controlled i ii and iii will each be a_party_to_a_reorganization within the meaning of sec_368 distributing will recognize no gain_or_loss upon the transfer of assets to controlled i in exchange for controlled i stock and the assumption by controlled of liabilities sec_357 and sec_361 distributing will recognize gain but not loss upon the transfer of assets to respectively controlled ii and iii in exchange for controlled ii and iii stock the notes and the assumption_of_liabilities but only to the extent of the fair_market_value of the notes sec_361 controlled i ii and iii will recognize no gain_or_loss on the receipt of the busine sec_2 busine sec_3 and busine sec_4 assets respectively in exchange for the controlled i ii and iii stock sec_1032 the basis of each asset received by controlled i will be the same as the basis of that asset in the hands of distributing immediately prior to the transaction sec_362 the basis of each asset received by controlled ii and iii will be the same as the basis of that asset in the hands of distributing immediately prior to the transaction increased by the amount of gain recognized by distributing upon the transfers sec_362 the holding_period of the distributing assets received by controlled i ii and iii will include the period during which these assets were held by distributing sec_1223 the distributing shareholders will not recognize gain_or_loss and no amount will be included in the income of the distributing shareholders upon the receipt of the controlled i ii or iii stock sec_355 distributing will recognize no gain_or_loss upon the distribution of all of its controlled i ii iii stock sec_361 the aggregate basis of the distributing stock and the controlled i ii and iii stock in the hands of each of the distributing shareholders immediately after the distributions will in the aggregate be the same as the basis of the of the distributing stock in the shareholder’s hands immediately prior to the distributions such aggregate basis will be allocated between the distributing stock and the stock of controlled i ii and iii in proportion to the relative fair market of each corporation’s stock in accordance with sec_1_358-2 of the income_tax regulations sec_358 the holding_period of the controlled i ii and iii stock received by the distributing shareholders will include the holding_period of the distributing stock with respect to which the distributions will be made provided that the distributing stock is held as a capital_asset on the date of the distributions sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled i ii and iii will be made under sec_1_312-10 of the regulations the transfer of assets by distributing to controlled ii distributing’s distribution of controlled ii stock and the subsequent public offering of controlled ii stock will not prevent the reincorporation of controlled ii from qualifying as a reorganization under sec_368 f rev_rul c b payments made between any of distributing controlled i ii or iii or their subsidiaries under tax allocation agreements between them regarding tax_liabilities that i have arisen or will arise for a taxable_period ending before the distributions or ii will not become fixed and ascertainable until after the distributions will be treated as occurring immediately before the distributions we express no opinion about the tax treatment of the proposed transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings this ruling letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent each affected taxpayer must attach a copy of this letter to the taxpayer's federal_income_tax return for the tax_year in which the transaction covered by this ruling letter is consummated we have sent a copy of this letter to the taxpayer pursuant to the power_of_attorney on file in this office sincerely yours assistant chief_counsel corporate by michael j wilder assistant to the chief branch
